DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1- 16 in the reply filed on 2/07/22 is acknowledged.
Response to Amendment
The Amendment filed 2/07/22 has been entered.  Claims 1, 3- 5 and 11- 12 are amended.  Claims 17- 20 are withdrawn as being directed to a nonelected invention.  Claims 1- 16 are being addressed by this Action.
Response to Arguments
Applicant’s amendment to claim 1 regarding a pinching cell comprising three or more strut members, wherein at least one of the three or more strut members comprises at least one of a notched or eyelet element is new to the claims and changes the scope of claim 1, requiring a new rejection.
In response to Section II. Claim Objections in applicant’s Remarks, filed 2/07/22, it is noted that objections to claims 1, 4- 5 and 11- 12 made in the Non-Final Office Action, mailed 11/08/21 have been obviated by applicant’s Amendment.  As such, the objections to claims 1, 4- 5 and 11- 12 made in the Non-Final Office Action, mailed 11/08/21 are withdrawn.
Applicant's arguments in Section III. Claim Rejections under 35 U.S.C. §103 of the Remarks, filed 2/07/22 have been fully considered but they are not persuasive.  In response to applicant’s argument on p. 8, paragraph 4, that neither Vale ‘900 nor Vale ‘614 teach or suggest pinching cells comprising three or more strut members having notched or eyelet elements, the Office points to Fig. 38 to Vale ‘614 which illustrates a typical strut pattern of the pinch portion including four struts 1501 connected by crowns 1502 and strut connectors 1503 to enclose cell area 1504, wherein at least one of the three or more strut members (S1, S2, S3, S4) (See Annotated Fig. 38 in the rejection below) comprise at least one of a notched or eyelet element (1751, 1752, 1759, 1754, 1755, 1756) (Fig. 44a) (P. [0190]) given that bends in struts are broadly interpreted as notched elements based on the definition of a notch as “an angular or V-shaped cut, indentation, or slit in an object, surface or edge” (emphasis added) (See p. 2 of Dictionary.com definition of notch).  Since Vale ‘900 in view of Vale ‘614 discloses three or more strut members having notched elements, the requirements of claim 1 have been met.
Claim Objections
Claim 16 is objected to because of the following informalities:  line 2 – ‘proximal and distal ends of device’ should be amended to - - proximal and distal ends of the device - - to correct an apparent typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11- 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites “a pinching cell comprising three or more strut members” in line 4 and further recites “a pinching cell” in line 9.  Claim 11 recites, “each pinching cell comprising a plurality of bowed strut members” in lines 1- 2.  It is unclear whether the recited pinching cells of claim 1 (line 4, line 9) each comprises three or more strut members or whether the recited pinching cells of claim 1 (line 4, line 9) each comprises a plurality of bowed strut members.  Additionally, it is unclear whether the three or more strut members are the same structure as the plurality of bowed strut members or whether applicant intended to introduce a plurality of bowed strut members different from the three or more strut members recited in claim 1, line 4.  For the purposes of examination, claim 11 is interpreted as reciting - - The clot removal device of claim 1, each pinching cell comprising three or more strut members, wherein the three or more strut members comprise a plurality of bowed strut members configured to actuate and pinch the clot from a blood vessel between a pair of bowed strut members of the plurality of bowed strut members, the plurality of bowed strut members form a network of struts operable to engage and then pinch at least a portion of a clot - - .  Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1- 4 and 7- 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vale et al. (US Pub. No. 2020/0305900 A1) (hereinafter “Vale ‘900”) in view of Vale et al. (US Pub. No. 2017/0071614 A1) (hereinafter “Vale ‘614”) as evidenced by Dictionary.com definition of “notch” and by Vocabulary.com definition of “sinusoidal.”  Vale ‘614 is cited in the IDS filed 10/02/20.

    PNG
    media_image1.png
    346
    866
    media_image1.png
    Greyscale

Regarding claims 1- 3, 11 and 16, Vale ‘900 discloses a clot removal device, comprising:
a first scaffolding section (26- 1) (See Annotated Fig. 2b);
a second scaffolding section (26- 2) (See Annotated Fig. 2b) distal of the first scaffolding section (26-1) by a first hinged element (29- 1) (See Annotated Fig. 2b) (P. [0191]- -connecting arms 29 act as hinge elements) comprising a cell comprising a collapsed state (Fig. 2c) and an expanded state (Figs. 1a, 2b) (P. [0191] - - connecting arms 29 may comprise a plurality of struts configured in one or more cells);
a third scaffolding section (26-3) (See Annotated Fig. 2b) distal of the second scaffolding section (26-2) by a second hinged element (29- 2) (See Annotated Fig. 2b) (P. [0191] - - multiple hinged elements all with reference number 29 connecting each expandable member 26) comprising a cell comprising a collapsed state (Fig. 2c) and an expanded state (Fig. 2b) (P. [0191] - - connecting arms 29 may comprise a plurality of struts configured in one or more cells); and
an outer diameter of the third scaffolding section (26-3) being greater than an outer diameter of the second scaffolding section (26-2) which is greater than an outer diameter of the first scaffolding section (26-1) (P. [0205] - -main body of the outer member may taper in the opposite direction of the device shown in Fig. 7 --with the distal most segment being largest in diameter so as to provide optimally protection against distal embolization as the device is retracted proximally into increasingly larger vessels).
Vale ‘900 further disclosing 
(claim 2) further comprising: 
a hinged element (29- 3) (See Annotated Fig. 2b) (P. [0191]- -connecting arms 29 act as hinge elements) proximal of the first scaffolding section (26- 1) and connected to a distal end of a shaft (6) (Figs. 1a- 1b, (P. [0187] - - since outer expandable member 2 comprising multiple expandable segments 26 and the inner expandable member 3 are connected to the elongate shaft 6 at a proximal joint 12, a hinged element (29- 3) (See Annotated Fig. 2b) is connected to a distal end of a shaft (6) via the proximal-most expandable segments 26  and via proximal joint 12). 
Vale ‘900 further disclosing that that connecting arms 29 may comprise a plurality of struts configured in one or more cells that act as hinge elements which allow the device to flex between expandable segments without compromising the ability of the segments to remain expanded and well apposed to the vessel wall (P. [0191]), but Vale ‘900 does not disclose 
(claims 1- 3, 16) pinching cells;
(claim 11) bowed strut members;
However, Vale ‘614 teaches a clot removal device in the same field of endeavor having the cell connecting to a scaffolding (901), the cell comprising a pinching cell (908), the pinching cell (908) configured to pinch at least a portion of clot (906) (See Fig. 28) to facilitate removal of the clot (P. [0133]).








Vale’614 teaches 

    PNG
    media_image2.png
    606
    879
    media_image2.png
    Greyscale

(claim 1) a first scaffolding section (253, 702, 752, 802, 901) (Figs. 7a, 27- 28);
a pinching cell (151, 251, 701, 804, 908, 1504) (Figs. 3a, 7a, 7e, 27- 28, 38) (Ps. [0142], [0152], [0170]) comprising three or more strut members (S1, S2, S3, S4) (See Annotated Fig. 38) (P. [0185] - - Fig. 38 illustrates a typical strut pattern of the pinch portion including four struts 1501 connected by crowns 1502 and strut connectors 1503 to enclose cell area 1504), wherein at least one of the three or more strut members (S1, S2, S3, S4) comprise at least one of a notched or eyelet element (1751, 1752, 1759, 1754, 1755, 1756) (Fig. 44a) (P. [0190] - - bends in struts are interpreted as notched elements given the definition of a notch as “an angular or V-shaped cut, indentation, or slit in an object, surface or edge” (emphasis added) (See p. 2 of Dictionary.com definition of notch)  configurable in a collapsed state or an expanded state configured to pinch at least a portion of a clot (FIG. 28 shows a method of use of the device embodiment described in FIG. 27, showing an expanded state in images 800, 850, 900. 950) (Ps. [0063]; [0190] - - expandable element having a fully collapsed delivery configuration; as the diameter reduces, the bends in the struts interlock creating pinch points such as between points 1808 and 1805, and between 1804 and 1807. This helps to grip the protruding clot which is embedded between the two struts as shown in FIG. 44c);
(claim 2) further comprising:
a hinged element comprising a pinching cell (151, 251, 701, 804, 908) proximal of the first scaffolding section (253, 702, 752, 802, 901) (Figs. 27- 28) and connected to a distal end of a shaft (805) (Fig. 28) (P. [0170] - - device 800 also contains a clot pinch portion 804 and is connected to an elongated proximal shaft portion 805);
	(claim 3) wherein at least one of the three or more strut members (S1, S2, S3, S4) of the pinching cell (151, 251, 701, 804, 908) further comprise a sinusoidal strut pattern (See Figs. 44a- 44c) (Ps. [0012], [0190], Claim 14 - - notched elements are individual bends or undulations (1751, 1752, 1759, 1754, 1755, 1756) that make a sinusoidal strut pattern as shown in Figs. 44a- 44c given the definition of the adjective sinusoidal as “having a succession of waves or curves” (See p. 1 of Vocabulary.com definition of sinusoidal);
	(claim 11 in view of the rejection under 35 U.S.C. § 112(b)) each pinching cell (151, 251, 701, 804, 908) comprising three or more strut members (S1, S2, S3, S4) (See Annotated Fig. 38) (P. [0185] - - Fig. 38 illustrates a typical strut pattern of the pinch portion including four struts 1501 connected by crowns 1502 and strut connectors 1503 to enclose cell area 1504), wherein the three or more strut members (S1, S2, S3, S4) comprise a plurality of bowed strut members (1757, 1758, 1801, 1802, 1850, 1851) (Figs. 44a- 44c) configured to actuate and pinch the clot (1852) (Fig. 44c) from a blood vessel between the pair of bowed strut members (1850, 1851), strut members form a network of struts (1757, 1758, 1801, 1802, 1850, 1851) operable to engage and then pinch at least a portion of a clot (1852) (P. [0190] - - since struts 1850 and 1851 move closer together generating a pinch on the protruding clot 1853, they are interpreted as being bowed strut members similarly to applicant’s bowed struts shown in Figs. 2A- 2B, which are similarly bowed or otherwise including tensioned flex so as to be capable of embedding in a clot and then being actuated by gripping or pinching the lot during use (See applicant’s Specification at bottom of p. 15 ending at the top of p. 16));
	(claim 16) at least five (5) pinching cells (151, 251, 701, 804, 908) being positioned end-to-end between proximal and distal ends of device (See Fig. 3a) (P. [0142] - -number of cells in the circumferential ring can vary from 2 to 5).
	It would have been obvious to one having ordinary skill in the art before the effective fling date of the applicant’s invention to modify the hinged elements associated with Vale ‘900 such that they comprise pinching cells configured to pinch at least a portion of a clot as taught by Vale ‘614 because clot pinching increases the grip of the device on the clot, particularly fibrin rich clots and also elongates the clot reducing the dislodgement force by pulling the clot away from the vessel wall during the dislodgement process, thereby improving retention of the clot during retraction to the access guide catheter or sheath by controlling the proximal end of the clot and preventing it from snagging on a side branch vessel (Vale ‘614 - - P. [0133]).  The motivation for the modification would have been to improve device efficacy with enhanced clot dislodgement capability and safe clot retrieval into the access catheter (Vale ‘614 - - P. [0190]).  
Regarding claim 4, Vale ‘900 in view of Vale ‘614 discloses the apparatus of claim 1, Vale ‘900 further disclosing the first scaffolding section (26- 1) extended at least partially over an inner body (3, 122) (Figs. 1a, 1b, 4a- 4f) comprising a flow channel configured to engage the clot and restore blood flow through the clot (101) (Figs. 4a- 4f), the inner body (3, 122) comprising a collapsed state and an expanded state (Ps. [0187], [0200]- - inner expandable member 3 comprises a collapsed configuration for delivery and an expanded configuration for clot retrieval; 4a-4f shows a method of use of inner expandable member 3 of this invention; inner tubular member 122 expands to provide a flow channel to restore blood flow in a controlled manner through the occlusive clot 101 to the vasculature distal of the occlusion);
the outer diameters of the first scaffolding section (26- 1) and second scaffolding section (26- 2) being greater than an outer diameter of the inner body (3, 122) in the expanded state (Figs. 1a, 2b) to define a clot reception space (11) (Fig. 1a) between the inner body (3, 122) and the separate first (26-1) and second (26- 2) scaffolding sections, the device further comprising:
a first clot inlet mouth (22) (Fig. 1a) between the first and second scaffolding section (26- 1, 26- 2) (P. [0187] - - outer member 2 comprises multiple inlet openings 22 through which clot can pass into an inner reception space 11 which is provided between the outer and inner expandable members).
Regarding claim 7, Vale ‘900 in view of Vale ‘614 discloses the apparatus of claim 4, Vale ‘900 further disclosing each of the first, second, and third scaffolding sections (26-1, 26-2, 26-3) comprising an open distal end,
each of the first, second, and third scaffolding sections (26-1, 26-2, 26-3) comprise a plurality struts (84) (Fig. 2b) formed of closed cells, the distal end of at least one of the first, second, and third scaffolding sections (26-1, 26-2, 26-3) terminates in at least one distal apex (86) (Fig. 2b) free from connection to an adjacent closed cell of the respective scaffolding sections (26-1, 26-2, 26-3) (P. [0192] - - Each expandable segment 26 comprises a proximal ring of connected struts 84 and a plurality of distal "leaflets" 85. Each leaflet comprises a pair of struts terminating in a distal crown 86 to which no further elements are connected).
Regarding claim 8, Vale ‘900 in view of Vale ‘614 discloses the apparatus of claim 7, Vale ‘900 further disclosing the at least one distal apex (86) (Fig. 2b) being a petal or leaf member (85) (Fig. 2b) configured to open up in a flower-like manner and expand in one or more bifurcations of the vasculature to remove the clot (101) (P. [0192] - - The combination of leaflets and hinge elements 29 allows the device to retain its expanded shape and remain in contact with the vessel wall as the device is retracted around bends and past branch vessels. During this retraction process the leaflets act to prevent clot from escaping from the device, closing the trapdoor and gently contacting the vessel wall).
Regarding claim 9, Vale ‘900 in view of Vale ‘614 discloses the apparatus of claim 4, Vale ‘900 further disclosing each of the first, second, and third scaffolding sections (26-1, 26-2, 26-3) comprising an open distal end (22)(Fig. 1a), each of the first, second, and third scaffolding sections (26-1, 26-2, 26-3) comprise a plurality struts (84) (Fig. 2b) formed of closed cells, the distal end of at least one of the first, second, and third scaffolding sections (26-1, 26-2, 26-3) terminating in crowns (86) (Fig. 2b) with no distal connecting elements, at least one of the crowns (86) configured to pivot open in a flower-like manner as clot (101) engages therewith (P. [0192] - - The combination of leaflets and hinge elements 29 allows the device to retain its expanded shape and remain in contact with the vessel wall as the device is retracted around bends and past branch vessels. During this retraction process the leaflets act to prevent clot from escaping from the device, closing the trapdoor and gently contacting the vessel wall).
Regarding claim 10, Vale ‘900 in view of Vale ‘614 discloses the apparatus of claim 4, Vale ‘900 further disclosing wherein the device is configured so that expanding the clot removal device causes at least one of pinching cells, the first scaffolding section, the second scaffolding section, and the third scaffolding section to deform at least a portion of the clot (See Figs. 4e- 4f) (Ps. [0191], [0201]- [0202] - - at least a portion of the clot is deformed by the first, second, and third scaffolding section outer member 144 during application of a force to the clot in a direction substantially parallel to the direction in which the clot is to be pulled from the vessel (i.e. substantially parallel to the central axis of the vessel)).
Regarding claim 12, Vale ‘900 in view of Vale ‘614 discloses the apparatus of claim 11, but Vale ‘900 in view of Vale ‘614 does not expressly disclose a ratio of a diameter of each pinching cell between the collapsed state and a clot pinching state of the expanded state is from approximately 1.5:1 to 4:1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Vale ‘900 in view of Vale ‘614 to have a ratio of a diameter of each pinching cell between the collapsed state and the clot pinching state of the expanded state is from approximately 1.5:1 to 4:1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). 
In the instant case, the device of Vale ‘900 in view of Vale ‘614 would not operate differently with the claimed diameter ratio and since the struts which promote clot pinching are configured to go from a large diameter freely expanded configuration (Fig. 44a) to a compressed diameter pinched closed configuration (Fig. 44c) (Vale ‘ 614 - - P. [0190]), the device would function appropriately having the claimed collapsed to expanded diameter ratio because the reduced diameter pinching cells are small enough to avoid contacting the inner diameter of the catheter in order to permit re-sheathing. Further, applicant places no criticality on the range claimed, indicating simply that, “In some examples, a ratio of a diameter of each pinching cell between the collapsed state and expanded state is from approximately 1.5:1 to 4:1.” (See applicant’s Specification at p. 5).
Regarding claims 13- 14, Vale ‘900 in view of Vale ‘614 disclose the apparatus of claim 1, Vale ‘900 does not disclose 
(claim 13) clot pinching configuration;
(claim 14) clot pinching structure.
However, Vale ‘614 teaches a clot removal device in the same field of endeavor having the cell connecting to a scaffolding (255, 901), the cell comprising a pinching cell (908), the pinching cell (908) having a clot pinching configuration (Fig. 28 - - see reference number 900) using a clot pinching structure (1850, 1851) (Fig. 44c) 
Vale’614 teaches 
(claim 13) the scaffolding section (255, 901) (Figs. 7e, 28) comprising a constrained delivery configuration (described, not shown) (P. [0063] - - expandable element having a fully collapsed delivery configuration) and an at least partially constrained clot pinching configuration (900) (Fig. 28), at least a portion of the scaffolding section (255, 901) being configured to engage clot in the expanded state (800) (Fig. 28) and to pinch clot (853, 906) on movement from the expanded state (800) (Fig. 28) to the clot pinching configuration (900) (Fig. 28) (Ps. [0063], [0170] – [0172] - - Fig. 28 showing image 800 when scaffolding 802 is deployed across clot 803, image 850 when microcatheter 855 has been advanced to generate a pinch between the clot 853 and the pinching cells and image 900 when device is in an at least partially constrained clot pinching configuration and is moved or retracted back into a larger diameter vessel wherein expanded scaffold captures clot fragments and pinching cells grip clot 906);
(claim 14) the scaffolding section comprises (255, 901) a clot pinching structure configured to pinch clot on movement from the expanded state (800) (Fig. 28) to the clot pinching configuration (900) (Figs. 7e, 28) (P. [0152] - - body section 255 which has an increased diameter and larger cells 253 for additional clot retention as it is retrieved into larger vessel diameters in the Internal carotid Artery before retraction of the device and clot into the access guide catheter or introducer sheath).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the third scaffolding section associated with Vale ‘900 such that it comprises a constrained delivery configuration, an at least partially constrained clot pinching configuration and a clot pinching structure configured to pinch clot on movement from the expanded state to the clot pinching configuration as taught by Vale ‘614 because clot pinching increases the grip of the device on the clot, particularly fibrin rich clots and also elongates the clot reducing the dislodgement force by pulling the clot away from the vessel wall during the dislodgement process, thereby improving retention of the clot during retraction to the access guide catheter or sheath by controlling the proximal end of the clot and preventing it from snagging on a side branch vessel (Vale ‘614 - - P. [0133]).  The motivation for the modification would have been to improve device efficacy with enhanced clot dislodgement capability and safe clot retrieval into the access catheter (Vale ‘614 - - P. [0190]).  
Regarding claim 15, Vale ‘900 in view of Vale ‘614 discloses the apparatus of claim 1, Vale ‘900 further disclosing that the third scaffolding section being the largest in diameter of all the scaffolding sections so as to provide optimally protection against distal embolization as the device is retracted proximally into increasingly larger vessels (P. [0205]), but Vale ‘900 does not specifically disclose
(claim 15) the third scaffolding section being configured to exert an outward radial force when deployed within a lumen whose inner diameter is lower than that of the expanded state.
However, Vale ‘614 teaches a clot removal device in the same field of endeavor having the cell connecting to a scaffolding (901) the cell comprising a pinching cell (908), the pinching cell (908) having a clot pinching configuration (Fig. 28 - - see reference number 900) using a clot pinching structure (1850, 1851) (Fig. 44c) 
(claim 15) the scaffolding section (901) being configured to exert an outward radial force when deployed within a lumen whose inner diameter is lower than that of the expanded state (900), the outward radial force varying in a generally sinusoidal pattern along a length of the scaffolding section, the generally sinusoidal pattern comprising a wave pattern and the amplitude generally consistent along the length (See Fig. 28) (Ps. [0037]- [0038] - - the clot engaging element being configured to exert an outward radial force when deployed within a lumen whose inner diameter is lower than that of the expanded deployed configuration, said outward radial force varying in a generally sinusoidal pattern along the length of the clot engaging element; the generally sinusoidal pattern comprises a wave pattern, and the amplitude of the wave pattern is generally consistent along the length of the device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the third scaffolding section associated with Vale ‘900 such that it is configured to exert an outward radial force varying along a generally sinusoidal pattern with a generally consistent amplitude along the length because it would allow the third scaffolding section to maintain its grip on the clot along portions of peak outward radial force and minimize the force required to retract the clot by exerting minimal radial force along portions of low outward radial force (Vale ‘614 - - See Figs. 3c, 3d; Ps. [0144]- [0145]).  The motivation for the modification would have been to increase the likelihood of a successful clot retrieval (Vale ‘614 - - P. [0145]).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vale et al. (US Pub. No. 2020/0305900 A1) (hereinafter “Vale ‘900”) in view of Vale et al. (US Pub. No. 2017/0071614 A1) (hereinafter “Vale ‘614”) as applied to claim 4 above, and further in view of Porter et al. (US Pub. No. 2011/0196414 A1).  Porter is cited in the IDS filed 10/02/20.
Regarding claims 5 and 6, Vale ‘900 in view of Vale ‘614 discloses the apparatus of claim 4, Vale ‘900 further disclosing each hinged element (29-1, 29-2, 29-3) configured to self- align the corresponding scaffolding sections (26-1, 26-2, 26- 3) to articulate in bends of the vasculature (Vale ‘900 - - P. [0191] - - connecting arms 29 may comprise a plurality of struts configured in one or more cells), the second scaffolding section (26-2) extended at least partially over an inner body (3, 122) (Figs. 1a- 1b, 3a, 4e- 4f, ) comprising a flow channel configured to engage the clot and restore blood flow through the clot (Vale ‘900 - - P. [0201] - - the inner tubular member 122 expands to provide a flow channel to restore blood flow in a controlled manner through the occlusive clot 101 to the vasculature distal of the occlusion), the inner body of the second scaffolding section (3, 122) comprising a collapsed state (See Fig. 4d) and an expanded state (Fig. 4e);
each hinged element (29-1, 29- 2, 29-3) being the only point of contact between respective clot scaffolding sections (26-1, 26- 2, 26- 3) (See Annotated Fig. 2b) (P. [0191] - - each expandable segment 26 is connected to the segment distal to it by twin connecting arms 29; connecting arms 29 thus act as hinge elements which allow the device to flex between expandable segments without compromising the ability of the segments to remain expanded and well apposed to the vessel wall).
As such, Vale ‘900 in view of Vale ‘614 discloses the claimed invention except for
(claims 5 and 6) a second inner body comprising a flow channel.
However, Porter teaches a clot removal device in the same field of endeavor having multiple bodies (18a- 18e) comprising flow channels configured to engage a clot and restore blood flow through the clot.
(claims 5 and 6) Porter teaches an inner body (18a- 18e) (Figs. 3- 4) comprising a flow channel configured to engage the clot (42) (Figs. 2A- 2D) and restore blood flow through the clot, the inner body (18a- 18e) comprising a collapsed state (Fig. 2B) and an expanded state (Figs. 2C, 3- 4)(P. [0025] - - moderate to high cell density and moderate to small cell size of tubular bodies are configured to compress a clot in order to restore flow through the channel formed therein).  
Porter also discloses that one inner body comprising a flow channel configured to engage a clot is equivalent in structure to multiple inner bodies comprising flow channels configured to engage a clot and restore blood flow through the clot (See Figs. 3- 4) (P. [0031] - - the enclosure 16 may include more than one flow restoring segment 18, more than one open segment 20, and/or more than one capture segment 22).  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (multiple inner bodies comprising flow channels taught by Porter) for another (single inner body (3, 122) comprising a flow channel disclosed by Vale ‘900) such that a proximal end of each respective flow channel (18a, 18b) is joined at a respective proximal end of a respective scaffolding section associated with Vale ‘900 in view of Vale ‘614 and a distal end of each respective flow channel (18a, 18b)  joined at a respective a subsequent scaffolding section associated with Vale ‘900 in Vale ‘614, since the substitution would have yielded predictable results, namely, engaging a clot and restoring blood flow through the clot.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the single inner body (3, 122) comprising a flow channel of Vale ‘900 in view of Vale ‘614 to include a second inner body comprising a flow channel (18b) taught by Porter such that a proximal end of each respective flow channel (18a, 18b) is joined at a respective proximal end of a respective scaffolding section associated with Vale ‘900 in view of Vale ‘614 and a distal end of each respective flow channel(18a, 18b)  joined at a respective a subsequent scaffolding section associated with Vale ‘900 in view of Vale ‘614, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/           Examiner, Art Unit 3771    

/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771